Citation Nr: 1307076
Decision Date: 03/01/13	Archive Date: 04/10/13

DOCKET NO.   12-03 583        DATE MAR 01 2013

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for a left eye disability, to include as secondary to the service-connected disability manifested by blindness in the right eye.

2. Entitlement to an earlier effective date for the grant of service connection for blindness in the right eye.

REPRESENTATION 

Appellant represented by:   The American Legion
                                 
ATTORNEY FOR THE BOARD 

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952.

The record reflects that the Veteran perfected an appeal arising from an August 2011 rating decision, which continued the denial of service connection for blindness in the right eye and for left eye disability.

The issue of entitlement to an earlier effective date for the grant of service connection for blindness in the right eye is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

On January 2013, prior to the promulgation of a decision, the Board received notification from the Veteran that a withdrawal of this appeal as to the claim of service connection for blindness in the left eye was requested.

CONCLUSION OF LAW

The criteria for the withdrawal of the appeal as to the claim of service connection for blindness of the left eye by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

-2-

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the appellant has submitted a signed statement to VA in January 2013 expressing his desire to withdraw his appeal as to the matter of service connection for blindness in the left eye. Hence, as to this matter, there remains no allegation of error of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal and must dismiss it.

ORDER

The appeal as to the issue of service connection for a left eye disability, to include as secondary to blindness in the right eye is dismissed.

REMAND

A rating decision in April 2012, the RO granted service connection for blindness of the right eye and assigned an evaluation of 30 percent effective on September 20, 2010. This rating decision also granted special monthly compensation based on loss of use of one eye.

The Veteran's representative, in a January 2013 brief, raised the issue of an earlier effective date claim for the grant of service connection for the right eye disability in

-3-

the April 2012 rating decision. This is the first time that the issue of an earlier effective date was raised in the record.

Thus, the Board construes the arguments raised in the January 2013 brief to constitute a notice of disagreement as to the April 2012 rating decision.

Under these circumstances, a Statement of the Case (SOC) should be provided to the Veteran so that he can further address his disagreement with the initial effective date assigned to the grant of service connection for the right eye disability. See Manlicon v. West, 12 Vet. App. 238 (1999). The Board is required to remand, rather than refer, this issue. Id.

Accordingly, this remaining matter is REMANDED for the following action:

The RO should furnish the Veteran and his representative a fully responsive SOC as to the issue of an earlier effective date for the grant of service connection for blindness in the right eye. Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

-4-





